

115 HR 7370 IH: Spam Calls Task Force Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7370IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Crist (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Attorney General to convene an interagency working group to study the enforcement of
			 section 227(b) of the Communications Act of 1934.
	
 1.Short titleThis Act may be cited as the Spam Calls Task Force Act of 2018. 2.Interagency working group (a)In generalThe Attorney General, in consultation with the Federal Communications Commission, shall convene an interagency working group to study the enforcement of section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)).
 (b)DutiesIn carrying out the study under subsection (a), the interagency working group shall— (1)determine whether, and if so how, any Federal law, including regulations, policies, and practices, or budgetary or jurisdictional constraints inhibit the enforcement of such section;
 (2)identify existing and potential Federal policies and programs that encourage and improve coordination among Federal departments and agencies and States, and between States, in the enforcement and prevention of the violation of such section;
 (3)identify existing and potential international policies and programs that encourage and improve coordination between countries in the enforcement and prevention of the violation of such section (and laws of foreign countries prohibiting similar conduct); and
 (4)consider— (A)the benefit and potential sources of additional resources for the Federal enforcement and prevention of the violation of such section;
 (B)whether memoranda of understanding regarding the enforcement and prevention of the violation of such section should be established between—
 (i)the States; (ii)the States and the Federal Government; and
 (iii)the Federal Government and foreign governments; (C)whether a process should be established to allow States to request Federal subpoenas from the Federal Communications Commission with respect to the enforcement of such section;
 (D)whether increased criminal penalties for the violation of such section (including increasing the amount of fines and increasing the maximum term of imprisonment that may be imposed to a period greater than 2 years) are appropriate;
 (E)whether regulation of any entity that enters into a business arrangement with a carrier for the specific purpose of carrying, routing, or transmitting a call that constitutes a violation of such section would assist in the successful enforcement and prevention of the violation of such section; and
 (F)the extent to which the prosecution of certain violations of such section (which result in economic, physical, or emotional harm) pursuant to any Department of Justice policy may inhibit or otherwise interfere with the prosecution of other violations of such section.
 (c)MembersThe interagency working group shall be composed of such representatives of Federal departments and agencies as the Attorney General considers appropriate, which may include—
 (1)the Department of Commerce; (2)the Department of State;
 (3)the Department of Homeland Security; (4)the Federal Communications Commission;
 (5)the Federal Trade Commission; and (6)the Bureau of Consumer Financial Protection.
 (d)Non-Federal stakeholdersIn carrying out the study under subsection (a), the interagency working group shall consult with such non-Federal stakeholders as the Attorney General determines have relevant expertise, including the National Association of Attorneys General.
 (e)Report to CongressNot later than 9 months after the date of the enactment of this Act, the interagency working group shall submit to the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate and the Committee on Energy and Commerce and the Committee on the Judiciary of the House of Representatives a report on the findings of the study under subsection (a), including—
 (1)any recommendations regarding the enforcement and prevention of the violation of such section; and (2)a description of what process, if any, relevant Federal departments and agencies have made in implementing the recommendations under paragraph (1).
				